{¶ 88} I concur in the affirmance of the lower court's decision in this case. However, the unusual and repulsive circumstances in this matter warrant som e additional comments.
 {¶ 89} Appellant repeatedly committed despicable acts on his own eight-year-old daughter. Appellant's remorse, if any, stems from his being caugh t. Under the circumstances, the imposition of consecutive sentences was appropriate, supported by the record, and consistent with the applicable statutes.
 {¶ 90} While appellant has a right to appeal, appellant's groundless appeal merely serves to violate his daughter again by causing the sordid detail s of the underlying events to be recorded permanently in the readily accessible records of this court. This is most unfortunate, and further demonstrates appellant's selfish disregard for the well being of his daughter.
 {¶ 91} Finally, I join in the majority's opinion with respect to the analysis of the substantive issues presented on appeal.
 {¶ 92} For these reasons, it is important that the record of these proceedings and proceedings below be sealed, the decision of the lower court should be affirmed.